Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit

No. 02-2161

         IN RE: ANDREW J. KEHOE AND CATHERINE M. KEHOE,
                            Debtors.




                             NORMAN NOVINSKY,

                                  Appellee,

                                       v.

              ANDREW J. KEHOE AND CATHERINE M. KEHOE,

                                Appellants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Reginald C. Lindsay, U.S. District Judge]


                              Before
                        Boudin, Chief Judge,
                 Lipez and Howard, Circuit Judges.


     Brian J. Kelly, with whom Roland Orlandi was on brief for
appellants.
     A. Neil Hartzell, with whom David J. Hatem, Adam P. Whitney,
and Donovan Hatem LLP, were on brief for appellee.



                                May 22, 2003
          Per Curiam.         The appellants in this case, Andrew and

Catherine Kehoe, appeal from the district court's denial of their

Rule 60(b)(1) motion to vacate a judgment of dismissal on the basis

of excusable neglect.         The Kehoes' travels through the federal

courts began with their bankruptcy proceedings.             After the U.S.

Bankruptcy     Court    granted    Norman   Novinsky's     application    for

reimbursement of legal fees for services rendered during the

Kehoes' bankruptcy proceeding, the Kehoes appealed to the District

Court of Massachusetts.       After the district court dismissed their

appeal on November 10, 1999, on the ground that the Bankruptcy

Court's order     was   not   an   appealable   final    order,   the   Kehoes

appealed to this court.           After granting a series of extensions

before oral argument, we vacated the dismissal on July 2, 2001, and

remanded the case to the district court for continued proceedings.

             On August 30, 2001, the district court ordered a status

conference to be held on October 22, 2001.          The court sent notice

of this conference to counsel of record.         After neither the Kehoes

nor their counsel appeared at the conference, the court dismissed

the case on October 24, 2001.         The Kehoes took no further action

until August 13, 2002, nearly ten months after the dismissal, when

they filed a motion pursuant to Fed. R. Civ. P. 60(b)(1) to vacate

the judgment of dismissal.         The District Court denied the motion,

and the Kehoes now appeal.




                                      -2-
          The decision to grant relief from judgment under Rule

60(b) is committed to the sound discretion of the district court.

We reverse only if there has been an abuse of that discretion.

Stonkus v. City of Brockton Sch. Dep't, 322 F.3d 97, 100 (1st Cir.

2003). The Kehoes argue that they never received the notice of the

scheduling conference from the district court, and they cite their

status as pro se plaintiffs.       Yet the Kehoes never informed the

clerk's   office   that   they   would   be   representing   themselves.

Additionally, the Kehoes were aware that they had won their first

appeal to this court in July 2001, yet they waited more than a year

before inquiring into the status of their suit on remand.           They

offered no explanation for this delay to the district court. While

no single factor is determinative of the 60(b)(1) issue, the

aggregation of relevant factors confirms that the district court

did not abuse its discretion in denying the motion for 60(b)(1)

relief.

           Affirmed.




                                  -3-